BECKWITH, District Judge,
dissenting.
I would reverse the decision of the district court reversing the bankruptcy court’s finding that the appellant had demonstrated good cause for his failure to serve a copy of the complaint and summons upon appellees within the pertinent time limit. Accordingly, I respectfully dissent.
The primary question before the district court was whether the bankruptcy court had abused its discretion in finding that the appellant had demonstrated good cause for his failure to timely serve the complaint and summons on appellees. The good cause determination is left to the sound discretion of the trial court, Friedman v. Estate of Presser 929 F.2d 1151, 1157 (6th Cir.1991), and “[a]n abuse of discretion exists only where *250the reviewing court is certain that a mistake was made.” Habib v. General Motors Corp., 15 F.3d 72, 73 (6th Cir.1994)(citing Laney v. Celotex Corp., 901 F.2d 1319, 1321 (6th Cir.1990); In re Bendectin Litigation, 857 F.2d 290, 307 (6th Cir.1988), cert. denied, 488 U.S. 1006, 109 S.Ct. 788, 102 L.Ed.2d 779 (1989)).
The Tennessee address to which appellant mailed the complaint and summons was the address provided to the debtor by appellee Pressley. The bankruptcy court observed that the debtor had mailed interest checks to the Tennessee address and that the cheeks had been received. Appellee Pressley had previously provided a North Carolina address to the debtor. The record does not suggest that appellee informed the debtor, when he subsequently provided the Tennessee address, that the North Carolina address was, nevertheless, his only permanent address. Accordingly, the evidence before the bankruptcy court was that appellant mailed the complaint and summons, pursuant to Rule 7004(b) of the Federal Rules of Bankruptcy Procedure, to the Tennessee address provided to the debtor by appellee and used successfully by the debtor to mail interest checks, and the complaint and summons were not returned as undelivered. Based upon those facts, the bankruptcy court found that appellant had demonstrated good cause for his failure to serve the complaint and summons upon appellees within 120 days after initiation of the action.
The district court decided that that finding was an abuse of discretion. First, the district court concluded that the bankruptcy court had erroneously substituted the words, “last known address,” for the words, “dwelling house or usual place or abode,” in Rule 7004(b)(1) of the Federal Rules of Civil Procedure. The district court based that conclusion upon the bankruptcy court’s statement at the hearing on appellees’ motion to dismiss that the complaint and summons were served upon appellees at their last known address. The district court posited that the bankruptcy court had lifted the words, “last known address,” from Rule 5(b) of the Federal Rules of Civil Procedure, which pertains to the service of papers other than process. The district court concluded that the bankruptcy court erred by relying on the more lax standard of Rule 5.
The reason for the bankruptcy court’s reference to appellees’ last known address is apparent from the context in which the bankruptcy court’s statement was made. That court was not applying the last known address standard in order to determine whether appellant had effectuated service upon appellees. Rather, the bankruptcy court had concluded that service to the Tennessee address was not effective. The court then considered whether good cause supported the failure. In the context of its good cause analysis, the bankruptcy court made note of the fact that the address used by appellant was the last address given to the debtor by appellee Pressley. Accordingly, the bankruptcy court did not apply a more lax standard, as the district court concluded, but considered, as support for its good cause determination, the fact that the address used had been the most recent address supplied by appellee Pressley to the debtor. The district court did not identify a basis, in law or in fact, for a conclusion that such a consideration was an abuse of discretion in the context of a good cause analysis.
The district court next recognized that good cause may be demonstrated by evidence of diligence and reasonable efforts to effect service. See Habib, 15 F.3d at 74. The district court found, however, that appellant had not used diligence or reasonable efforts to effectuate service upon appellees. The bankruptcy court, considering the same evidence, found otherwise and supported its finding with evidence from the record.
The district court based its conclusion, in part, upon the fact that appellant did not attempt to effectuate service at the North Carolina address provided by appellee Pressley before he provided the Tennessee address. The bankruptcy court was aware of appellant’s failure to do so but did not consider that failure fatal to the good cause determination in light of the facts that the Tennessee address was provided more recently and had been used successfully and that the complaint and summons were not returned as undelivered. Under the circumstances, the bankruptcy court’s finding that appellant act*251ed diligently and reasonably finds support in the record. By concluding that the bankruptcy court had abused its discretion, the district court simply substituted its own good cause finding for that of the bankruptcy court and in so doing committed error. National Hockey League v. Metropolitan Club, Inc., 427 U.S. 639, 642, 96 S.Ct. 2778, 2780-81, 49 L.Ed.2d 747 (1976).
The district court also suggested that appellant’s attempt to serve appellees at the Tennessee address was not a reasonable attempt because that address was never appellees’ permanent address. The service rules require service at a party’s “dwelling house or usual place of abode.” At any given time, a person may have more than one dwelling place or usual place of abode, as appellee Pressley clearly did when he provided the Tennessee address to the debtor. See Jaffe and Asher v. Van Brunt, 158 F.R.D. 278, 280 (S.D.N.Y.1994) (citing National Development Co. v. Triad Holding Corp., 930 F.2d 253, 257 (2d Cir.1991), cert. denied, 502 U.S. 968, 112 S.Ct. 440, 116 L.Ed.2d 459 (1991)). In those circumstances, service to either address may be effective. Had appellee Pressley still been working in Tennessee and residing, part-time, at the Tennessee address when appellant mailed the complaint and summons there, the effectiveness of service at that address would be unassailable. The district court’s suggestion to the contrary is erroneous.
As an alternative basis for reversing the bankruptcy court’s decision, the district court opined that appellant should have attempted to effectuate service upon appellees at the North Carolina address after he learned that service had not been successful. Appellant learned that service at the Tennessee address had not been effective some six years after he mailed the complaint and summons and, more significantly, after he had obtained a default judgment against appellees. The district court suggested that appellant should, at that time, have sought leave to attempt service at the North Carolina address. That court did not identify a basis for its conclusion that appellant had a legal duty to serve a party against whom he had obtained a judgment when he learned that service might not have been effective. To the contrary, the onus was clearly upon appellees to challenge the default judgments on the basis of ineffective service, as they did.
For those reasons, I would reverse the district court’s decision and reinstate the decision of the bankruptcy court.